In a proceeding pursuant to article 78 of the Civil Practice Act, petitioner, an unsuccessful bidder for the construction of two buildings for respondent County of Orange, appeals from an order denying an application for various relief with respect to the resolution of the respondent Board of Supervisors accepting the bid of a corporation which is not a party to this proceeding. Order unanimously affirmed, with $10 costs and disbursements. No opinion. ,Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.